Exhibit 10.18
SUNRISE SENIOR LIVING, INC.
2008 OMNIBUS INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
Sunrise Senior Living, Inc., a Delaware corporation (the “Company”), hereby
grants an option to purchase shares of its common stock, $0.01 par value (the
“Stock”), to the optionee named below. Additional terms and conditions of the
grant are set forth in this cover sheet and in the attachment (collectively, the
“Agreement”) and in the Company’s 2008 Omnibus Incentive Plan (the “Plan”).
Grant Date:                                         , 200___
Name of Optionee:
                                                                                
Optionee’s Employee Identification Number:           -          -          
Number of Shares Covered by Option:                     
Option Price per Share: $           .           (At least 100% of Fair Market
Value) 1/
          By signing this cover sheet, you agree to all of the terms and
conditions described in the attached Agreement and in the Plan, a copy of which
is also attached. You acknowledge that you have carefully reviewed the Plan, and
agree that the Plan will control in the event any provision of this Agreement is
inconsistent with the Plan. Certain capitalized terms used in this Agreement are
defined in the Plan, and have the meaning set forth in the Plan.

                 
Optionee:
      Date:        
 
 
 
(Signature)      
 
   
 
               
Company:
      Date:        
 
 
 
(Signature)      
 
   
 
               
Title:
                                                      

Attachment
This is not a stock certificate or a negotiable instrument.
 

1/   Note, as to any 10% Shareholder, the Option Price must be 110% of FMV and
the option term limited to 5 years.

1



--------------------------------------------------------------------------------



 



SUNRISE SENIOR LIVING, INC.
2008 OMNIBUS INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT

     
Incentive Stock Option
  This option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly. If you cease to
be an employee of the Company or an Affiliate (“Employee”) but continue to
provide Service, this option will be deemed a nonstatutory stock option three
months after you cease to be an Employee. In addition, to the extent that all or
part of this option exceeds the $100,000 rule of Section 422(d) of the Internal
Revenue Code, this option or the lesser excess part will be deemed to be a
nonstatutory stock option.
 
   
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.
 
   
 
  Your right to purchase shares of Stock under this option vests as to one-third
(1/3) of the total number of shares covered by this option, as shown on the
cover sheet, on each of the next three anniversaries of the Grant Date provided
you then continue in Service. The resulting aggregate number of vested shares
will be rounded to the nearest whole number, and you cannot vest in more than
the number of shares covered by this option.
 
   
 
  No additional shares of Stock will vest after your Service has terminated for
any reason.
 
   
Term
  Your option will expire in any event at the close of business at Company
headquarters on the 10th anniversary of the Grant Date, as shown on the cover
sheet. Your option will expire earlier if your Service terminates, as described
below.
 
   
Regular Termination
  If your Service terminates for any reason, other than

2



--------------------------------------------------------------------------------



 



     
 
  death, Disability or Cause (as defined below), then your option will expire at
the close of business at Company headquarters on the 90th day after your
termination date.
 
   
Termination for Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.
 
   
 
  For purposes of this Agreement, “Cause” means termination of your employment
by the Company or an Affiliate if (a) you are indicted for, convicted of, or
plead nolo contendre to, a felony; (b) you are found guilty by a court of having
committed a crime involving moral turpitude and such conviction is affirmed on
appeal or the time for appeal has expired; (c) in the reasonable judgment of the
Board, you have compromised trade secrets or other similarly valuable
proprietary information of the Company; (d) in the reasonable judgment of the
Board, you have engaged in gross or willful misconduct that causes harm to the
business and operations of the Company or any of its affiliates, the
continuation of which will continue to harm the business and operations of the
Company or any of its affiliates in the future; (e) your continued and
substantial failure to attempt in good faith to perform your duties with the
Company (other than failure resulting from your incapacity due to physical or
mental illness or injury), which failure has continued for a period of at least
ten (10) days after written notice from the Company; or (f) your failure to
attempt in good faith to promptly follow a written direction of the Board or a
more senior officer, provided that the failure shall not be considered Cause if
you, in good faith, believe that such direction, or implementation thereof, is
illegal or inconsistent with the Company’s policies and you promptly so notify
the Chair of the Board in writing.
 
   
Death
  If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.
 
   
 
  In addition, if you die during the 90-day period described in connection with
a regular termination (i.e., a

3



--------------------------------------------------------------------------------



 



     
 
  termination of your Service not on account of your death, Disability or
Cause), and a vested portion of your option has not yet been exercised, then
your option will instead expire on the date twelve (12) months after your
termination date. In such a case, during the period following your death up to
the date twelve (12) months after your termination date, your estate or heirs
may exercise the vested portion of your option.
 
   
Disability
  If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.
 
   
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company or an
Affiliate in writing, if the terms of the leave provide for continued Service
crediting, or when continued Service crediting is required by applicable law.
However, your Service will be treated as terminating 90 days after you went on
employee leave, unless your right to return to active work is guaranteed by law
or by a contract. Your Service terminates in any event when the approved leave
ends unless you immediately return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Notice of Exercise
  When you wish to exercise this option, you must notify the Company on any
business day by filing the proper “Notice of Exercise” form at the Company’s
principal office. Your notice must specify how many shares you wish to purchase
(in a parcel of at least 100 shares generally). Your notice must also specify
how your shares of Stock should be registered (in your name only or in your and
your spouse’s names as joint tenants with right of survivorship). The notice
will be effective when it is received by the Company.
 
   
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s

4



--------------------------------------------------------------------------------



 



     
 
  satisfaction that he or she is entitled to do so.
 
   
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:
 
   
 
  • Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.
 
   
 
  • Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.
 
   
 
  • Subject to the Company then being current with its periodic report filings
with the SEC, by delivery (on a form prescribed by the Company) of an
irrevocable direction to a licensed securities broker acceptable to the Company
to sell Stock and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate option price and any withholding taxes.
 
   
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements at the time of exercise to pay any withholding or other taxes that
may be due as a result of the option exercise or sale of Stock acquired under
this option. In the event that your employer determines that any federal, state,
local or foreign tax or withholding payment is required relating to the exercise
or sale of shares arising from this grant, your employer shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate.
 
   
Change in Control
  Notwithstanding the vesting schedule set forth above, upon the consummation of
a Change in Control, this option will become 100% vested (i) if it is not
assumed, or an equivalent option is not substituted for the option, by the
Company or its successor, or (ii) if assumed or substituted for, upon your
Involuntary Termination within the 12-month period following the consummation of
the Change in Control.
 
   
 
  “Involuntary Termination” means termination of your

5



--------------------------------------------------------------------------------



 



     
 
  Service by reason of (i) your involuntary dismissal by the Company or any
Affiliate or their successor for reasons other than Cause; or (ii) your
voluntary resignation for good reason as defined in any applicable employment or
severance agreement, plan, or arrangement between you and the Company or any
Affiliate, or if none, then as set forth in the Plan following (x) a substantial
adverse alteration in your title or responsibilities from those in effect
immediately prior to the Change in Control; (y) a reduction in your annual base
salary as of immediately prior to the Change in Control (or as the same may be
increased from time to time) or a material reduction in your annual target bonus
opportunity as of immediately prior to the Change in Control; or (z) the
relocation of your principal place of employment to a location more than 35
miles from your principal place of employment as of the Change in Control or the
Company or any Affiliate requiring you to be based anywhere other than such
principal place of employment (or permitted relocation thereof) except for
required travel on the business to an extent substantially consistent with your
business travel obligations as of immediately prior to the Change in Control.
 
   
Transfer of Option
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.
 
   
 
  Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.
 
   
Retention Rights
  Neither your option nor this Agreement give you the right to be retained by
the Company (or any Affiliate) in any capacity. The Company (or any Affiliate)
reserve the right to terminate your Service at any time and for any reason.

6



--------------------------------------------------------------------------------



 



     
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for any shares of Stock acquired by on exercise of this
option have been issued to you (or an appropriate book entry has been made). No
adjustments are made for dividends or other rights if the applicable record date
occurs before your stock certificate is issued or an appropriate book entry has
been made.
 
   
Repurchase Rights
  The Company has the right to repurchase any or all of the shares of Stock
acquired pursuant to this option, within the two prior years, at a price equal
to the option price paid for such shares, (i) if you violate any agreement
covering (a) non-competition with the Company or an Affiliate or (b)
non-disclosure of confidential information of the Company or an Affiliate,
(ii) if you are terminated for Cause or (iii) if, subsequent to termination of
your service with the Company or an Affiliate, the Board determines that you
committed acts or omissions which would have been the basis for a termination of
your service for Cause had such acts or omissions been discovered prior to
termination of your service. A notice of repurchase shall specify the price and
date of closing of such repurchase, which shall be no later than 30 days from
the date the Company exercises such right. In the event any such repurchase
right is exercised, you shall be obligated to sell such stock to the Company. If
the shares of Stock have been sold prior to the Board’s determination, you shall
be required to pay to the Company an amount equal to the amount realized on such
sale by you.
 
   
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to

7



--------------------------------------------------------------------------------



 



     
 
  the substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference..

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.
 
   
Data Privacy
  In order to administer the Plan, the Company or any Affiliate may process
personal data about you. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business addresses and other contact information, payroll information and any
other information that might be deemed appropriate by the Company or any
Affiliate to facilitate the administration of the Plan.
 
   
 
  By accepting this option, you give explicit consent to the Company or any
Affiliate to process any such personal data. You also give explicit consent to
the Company or any Affiliate to transfer any such personal data outside the
country in which you work or are employed, including, with respect to non-U.S.
resident Optionees, to the United States, to transferees who shall include the
Company, any Affiliate and other persons who are designated by the Company to
administer the Plan.
 
   
Consent to Electronic Delivery
  The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this option grant you agree that the
Company may deliver the Plan prospectus and the Company’s annual report to you
in an electronic format. If at any time you would prefer to receive paper copies
of these documents, as you are entitled to, the Company would be pleased to
provide copies. Please contact the General Counsel at (703) 273-7500 to request
paper copies of these documents.
 
   
Certain Dispositions
  If you sell or otherwise dispose of Stock acquired pursuant to the exercise of
this option sooner than the one year anniversary of the date you acquired the
Stock, then you

8



--------------------------------------------------------------------------------



 



     
 
  agree to notify the Company in writing of the date of sale or disposition, the
number of shares of Stock sold or disposed of and the sale price per share
within 30 days of such sale or disposition.
 
   
Electronic Signature
  All references to signatures and delivery of documents in this Agreement can
be satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

     By signing the cover sheet of this Agreement, you agree to all of the terms
and conditions described above and in the Plan.

9